 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTeamsters Local Union 997(The Keebler Co.)andMichael W.Hogan.Case 16-CB-3295May 18, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 21, 1989, Administrative LawJudge Martin J. Linsky issued the attached deci-sion.The Respondent and the General Counselfiledexceptions and supporting briefs. The Re-spondent filed an answering brief to the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, TeamstersLocal Union 997, its officers, agents, and represent-atives, shall take the action set forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Elizabeth J. Kilpatrick, Esq.andRuth E. Small, Esq.,forthe General Counsel.G.William Baab, Esq.,of Dallas, Texas, for the Re-spondent.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. OnMarch 8, 1989 the charge in this case was filed by Mi-chaelW. Hogan, an individual, against Teamsters LocalUnion 997 (the Respondent).On April 11, 1989, the National Labor RelationsBoard, by the Regional Director for Region 16, issued acomplaint, which alleges that Respondent violated Sec-tion 8(b)(1)(A) of the National Labor Relations Act (theAct),when it unlawfully refused to process grievanceson three separate occasions because the grievant was nota member of the Union. Respondent filed an answer tothe complaint in which it denied that it violated the Actinanyway.Hearings were held before me onJuly19 and 20, 1989,in Fort Worth, Texas.On consideration of the entire record, to includeposthearing briefs filed by the General Counsel and Re-spondent, and on my observation of the demeanor of thewitnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAt all times material the Keebler Company (the Em-ployer), a Delaware corporation with an office and placeof business in Haltom City, Texas, has been engaged inthewholesale manufacture and distribution of cookies,crackers, and snack foods.During the 12-month period before issuance of thecomplaint, the Employer, in the course and conduct ofitsbusiness operation described above, sold and shippedfrom its Haltom City, Texas facility products, goods, andmaterialsvalued in excess of $50,000 directly to pointsoutside the State of Texas.Respondent admits, and I find, that the Employer isnow, and has been at all times material, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Teamsters LocalUnion 997, is now, and has been at all times material alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. OverviewMichael Hogan is a Keebler employee at its HaltomCity, Texas facility. He is a member of a bargaining unitrepresented by the Union. Texas is a right-to-work Stateand employees who are represented by the Union arefree to join or not join the Union. Hogan electednottobecome a union member. There is a collective-bargainingagreement in effect covering all times material herein be-tween the Employer and the Union, which contains agrievance and arbitration clause. It is alleged that onthree occasions Hogan asked union officials to file agrievance, and it is alleged the Union failed to file griev-ances because the grievants werenotunion members.A union owes a duty of fair representation to thepeople in the unit it represents whether those people areunion members or not. The duty of fair representationrequires that a grievance filed by a bargaining unitmember, whether union member or nonmember, not beprocessed by the union in an arbitrary, discriminatory,perfunctory, or bad-faith manner.Vaca v. Sipes,386 U.S.171 (1967). A union's breach of its duty of fair represen-tation is a violation of Section 8(b)(1)(A) of the Act.Mi-randa Fuel Co.,140 NLRB 181 (1962), enf. denied 326F.2d 172 (2d Cir. 1963). To refuse or fail to process agrievance because the grievant is not a union memberviolates the union's duty of fair representation.MachinistsDistrict 186 (Federal Mogul),291 NLRB 535 (1988).298 NLRB No. 83 TEAMSTERSLOCAL 997 (KEEBLER CO.)605Iwill address separatelyeach of thethree alleged vio-lationsof the Act.B. Overtime GrievanceSometime in January 1989 Michael Hogan, who wasnot a member of the Union, was asked to work overtime.Itwas just 2 minutes before quitting time. He asked thesupervisor who asked him to work overtime if it was anemergency situation. The supervisor said he didn't knowif itwas or not. Hogan refused the overtime and wastold he would be getting points for his refusal to workovertime. At the plant employees accumulated points forsuch things as absence without leave, tardiness, refusal towork overtime, etc.The followingmorningHogan approached VictorTalley, the chief steward at the plant. Hogan askedTalley to file a grievance over the matter of Hogan get-ting points because Hogan claimed that under the con-tract an employee gets points for refusing overtime onlyif asked an hour or more before the overtime if he or shewillwork it unless it is an emergency. Hogan was notgiven an hour's notice and was not told it was an emer-gency and he wanted to grieve the matter.Talley initially'toldHoganthat the Company wasright and he should get the points. Hogan thought aboutthat and approached Talley a short while later and againasked Talley to filea grievance.Talley told Hogan thathe (Hogan) wasnot aunion member and Talley did nothave to file a grievance for him. Hogan argued to Talleythat under the contract the Union had to represent himeven though he was not a member. Talley then said thatifHogan joined the Union he would represent him but itwould not look good to the dues-paying members to seethe Unionrepresent a nonmember.Hogan, on his own, then went to see Production Su-perintendentDan Doyle. Doyle determined that theCompany had failed to follow its own procedure in firstposting' a list asking for volunteers for overtime beforeassigningovertime to Hogan. Doyle concluded that sincethe Employer didn't follow the rules on first solicitingfor volunteers it would be unfair to give Hogan anypoints on refusing the overtime. Hogan, in effect, suc-cessfully pursued his own grievance.In the final analysis Hogan was not injured in anyway. However, the Union, through its Chief StewardVictor Talley, violated Section 8(b)(1)(A) of the Actwhen Talley told Hogan that the Union would not file agrievance forHogan because he was not a unionmember. An order to cease and desist and the posting ofa notice will fully remedy this violation of the Act.I found Hogan to be a very credible witness. He washonest and forthright. His demeanor was such that Icredit his testimony. Talley's denial that he told Hoganhe (Talley) would not file a grievance on Hogan's behalfbecause' Hogan was not a union member is not credited.Hogan was a day-shift employee and Talley was a night-shift employee. Hogan spoke with Talley as Talley wasleaving in the morning and Hogan coming on duty.Talley claims-and I don't believe it-that he toldHogan he would investigate Hogan's complaint. Talleyclaimshe went home, got some sleep, and returned tothe plant around 12 noon to investigate Hogan's com-plaint. Further, that was his only reason for returning tothe plant. He found out that Doyle had decided not togiveHogan any points and concedes he never toldHogan this. Talley's testimony was not credible.C. Daily Log GrievancePlant Superintendent Dan Doyle implemented a pro-gram whereby sanitation department employees were tofiledaily logsdetailingwhat they did during the day.Some detail was required but the forms could not befilled out until the end of the day, since employees werenot allowed to carry pens or pencils on their person asthey went about their work.Michael Hogan, who, as noted above, is not a unionmember, worked in the sanitation department as did anumber of other employees, a number of whom wereunion members.In February 1989, Hogan and two other employees inthe sanitation department, Cindy Simmons and HanhDuc Doa, approached alternate Day Shift Steward Ken-neth Davis about their concerns involving the daily logsheets.Hogan thought Doyle was using the the daily logsheet requirement to harass the sanitation departmentemployees.Davis said he'd talk to Day Shift StewardKirk Hostman about it and get back to them. WhenDavis didn't get back to them they went to see KirkHostman themselves.Hogan, Cindy Simmons, and Hanh Duc Doa ap-proached Hostman. Hogan did the talking.Hoganisnota member of the Union. Simmons was still a member oftheUnion but had previously spoken to Hostman andasked him how could she resign her membership in theUnion. She made it crystal clear to Hostman that shewanted out of the Union. Hanh Duc Doa is a Vietnam-ese who spoke and understood very little English. Hanhwas a member of the Union. Hogan and Simmons testi-fied and I find both to be credible witnesses. Their de-meanor was that of honest people. Hanh did not testify.Hogan told Hostman, in the presence of Simmons andHanh, the concerns about the daily logs. Hostman toldthem to see their supervisor. Hogan explained that hehad already spoken to their, supervisor, Terry Rodgers,and Rodgers had said to file a grievance.Hostman then said that he would not file a grievancebecause they were not union members.Cindy Simmons corroborates Hogan. She credibly tes-tified thatHostman said when she, Hogan, and Hanhspoke with him, that since they were not union membershe (Hostman) would not be, able to file a grievance forthem. She testified that Hostman went on to say that if aunion member wanted to file a grievance he would doso.I credit Hogan and Simmons. I can only conclude anddo conclude that Hostman simply ignored Hanh becauseof his lack of understanding of the English language anddirected his comments to Hogan, a nonmember, and Sim-mons, who was in the process of dropping her unionmembership. Simmons sent a letter to the Union on Feb-ruary 6, 1989, resigning her union membership but hadspoken in January to Hostman about how to resign hermembership. 606DECISIONSOF THE NATIONALLABOR RELATIONS BOARDEither later that day or the next dayHostman cameinto a meeting attended by Hogan,Simmons,Hanh, andtheir supervisor,TerryRodgers. Hostman again,accord-ing to Hogan and Simmons,said he could not file agrievance on their behalfover the dailylogs becausethey werenot union members.Rodgers,who was called as a witness in Respondent'scase, couldnot rememberifHostman saidhe would notfilea grievancebecause the grievants were not unionmembers or not. I give no weight to this part of Rod-gers'testimony because he couldn't remember what wassaid,he is apparentlya friend ofHogan and Simmons,but as a supervisorhe would notwant to be in themiddle of thistypeof dispute since there will continue tobe a collective-bargaining relationship between his Em-ployer and the Union. He did testify, however, thatHogan told himthat the Unionwouldn't file a grievanceoverthe logs because Hogan was not a member of theUnion.I do not credit Hostman's denial that he ever said hecould not orwould not filea grievancebecause thegrievantswere not union members. Hostman had been asteward for only a few monthswhen he spoke about thegrievance overthe daily logs.He claimshe merely toldHogan and the othersto setup a meetingwith Produc-tion SuperintendentDan Doyle.Idon'tbelieve him. Icredit Hogan and Simmons.No union memberever didfile a grievanceover the dailylogs andthe record re-flectsno furtheraction was taken on the matter.The remedy for this violationof Section8(b)(1)(A) ofthe Actis the same as theremedy for theearlier viola-tion,i.e.,an order to cease and desist and the posting ofan appropriate notice andthisis so even though there isevidence in the casethat both beforeand after the threeincidentswith Hoganthat the Union did pursue griev-ances on behalf of employeeswho werenot union mem-bers.D. Suspension GrievanceOn March 1,1989,Michael Hogan was assigned over-time in production,which required working with ma-chinery.He approached Production Superintendent DanDoyle and showed Doyle a doctor's note which statedthat Hogan was under the care of a physician and thathe should"avoid operating any machinery."WhenDoylefound out from Hogan that Hogan was takingdrugs for his condition-depression-and may have totake the drugs possibly for the rest of his life Doyle saidtoHogan that if he couldn'twork production then hecouldn'twork at all and laid him off.In the sanitationdepartment the 'employees work very little with machin-ery and the situation is such that one employee can do atask for another and as a practical matter an employee insanitation could'virtually work without using machinery.I note at this juncture that work accommodations havebeen made in the past for employees of Keebler. RolandOcasta and Terry Meadowswere given light duty fol-lowing their return to the job after having medical prob-lems.Hogan and his girl friend,Sandra Lee,went to theunion hall the next day, March 2, 1989.Hogan told thereceptionistwho he was and that he wanted to talk tosomeone about his problem.The receptionist went backand just moments laterDaulton Alexander,the presidentof the Union,came out andbehaved ina most abusiveand boorish manner.AfterHogan told Alexander hisname and that he was not a union member Alexander, ina loud voice,toldHogan to get out ofthe "God dambuilding."Hogan said hewantedto file a grievance andAlexander told him to go backto the plant and talk tohis (Hogan's) shopsteward. Alexander,who did not tes-tify,was unusually rude toward Hogan in the presenceof Hogan's girl friendbut Alexanderdid tell Hogan togo back and see a shop steward about filing a grievanceoverthe suspension.Alexander didnottellHogan thatthe Union would notpursue a grievance over Hogan'ssuspension because of his nonmembershipin the Unionor any otherreason.Hogan did not go and see his shopsteward aboutfiling a grievanceand indeed no writtengrievance wasever filedconcerning the suspension orlayoff.The testimonyof Plant SuperintendentDan Doyle andUnion ChiefExecutiveOfficer JerryPutnam reflect thatPutnam and Alexandermade inquiries concerningHogan's suspension.Hogan alsospoke withhis Supervi-sor TerryRodgers.Doyle madeefforts to clarifyexactly --what the limits were on Hogan working with machinery.Doyle eventually receiveda note from Hogan'sdoctorthatHogan couldsafelywork withmachinery providedhe didn'tdo it fortoo long in one place without beingable to move around at all. In May 1989,after being offwork for 2 months,Hogan returned to hisjob. He there-afterwentoff work for a back injurysustained on thejob prior tohis suspension on March 1,1989.Hogan'sback injuryis not a factor in deciding whether or not theUnion failedin its duty-of-fairrepresentation to Hogan.With respectto this suspension grievance I concludethat the Uniondid not violatethe Act because the Uniondid not refuse to file a grievance for Hogan over his sus-pension because he was not a union member or for anyother reasonbut rather the Union, by Alexander, toldHogan to return to the plant,find his steward,and file agrievance.Hogan did not do so although he concedesthis is what Alexander told him to do albeit in a rudeand discourteous manner.Evidence at thehearing re-flects that grievances were preparedand filed at theplant and not at theunion hall and' that the Union feltonly union members shouldhaveaccessto theunion hallwhich ispaidfor by dues.Denial of access to the unionhall is not alleged in the complaint as an unfair laborpractice.The onlyquestioniswhetherHogan was excused fromgoing backto theplant and seeking out a steward inorder to file a grievanceon the grounds that as previous-ly noted, Talley andHostman,had refusedto file griev-ances becauseof hisnonunion membership.I think not.Had Alexandermerely told,Hogan to leave the buildingthe answerwould be yes but since Alexander added theinstruction to see a steward Hogan was not denied therightto pursue or file a grievance because he ,was not aunion member. TEAMSTERSLOCAL 997 (KEEBLER CO.)607At the hearing before me the Union elected under theso-calledMack-Wayne IIcase t to litigate the merits ofHogan's suspension grievance only if it was concludedthat theUnionviolated itsdutyof fair representationtoward Hogan in connection with this grievance. Since Iconclude thatthe Uniondid not violateitsduty of fairrepresentation toward Hogan in connection with the sus-pension grievance it will not be necessary for a secondhearing on the merit of Hogan's grievance.2CONCLUSIONS OF LAW1.Teamsters Local Union 997 is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By refusing to file grievances at the request of Mi-chael Hogan regarding an overtime matter and a matterinvolving daily log sheets in the sanitation department atKeebler's Haltom City, Texas facility because the griev-ant was not a member of the Union, the Union violatedSection 8(b)(1)(A) of the Act.On these findings of fact, conclusions of law, and theentire record in this proceeding, I issue the followingrecommended3(a) Post copies of the attached notice marked "Appen-dix."4Copies of the notice, on forms provided by theRegional Director for Region 16, after being signed byRespondent's authorized representative, shall be postedby the Respondent immediately upon receipt and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to members and employ-ees are customarily posted. Reasonable steps shall betaken by by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al LaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXORDERThe Respondent, Teamsters Local Union 997, its offi-cers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to file grievances because the grievant isnot a member of the Union.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.'Rubber Workers Local 250 (Mack-Wayne),290 NLRB 817 (1988)2 Provided, of course, that my conclusion regarding the suspensiongrievance is not disturbed by either the Board or the courts.2If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.NOTICE To EMPLOYEESAND MEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to file a grievance becausethe grievant is not a member of the Union.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteedthem in the National Labor Relations Act.TEAMSTERSLOCAL UNION 997